Citation Nr: 1421223	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, dysthymic disorder and adjustment disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1971 and from May 1973 to November 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is associated with the claims file.  

The Board recognizes that while the Veteran filed a claim for entitlement to service connection for PTSD, there are additional psychiatric diagnoses of record. Specifically, a VA treatment records show diagnoses of major depression, dysthymic disorder and adjustment disorder.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a claim for a PTSD must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, as listed on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Bilateral hearing loss did not have its onset during service or within one year of the Veteran's separation from service, nor is it the result of disease or injury incurred during the Veteran's active service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Notice was provided to the Veteran, in July 2009, for his claim of entitlement to service connection for bilateral hearing loss.  This notice was provided prior to the initial adjudication of the claims.  The Veteran was notified of the evidence necessary to substantiate the claim.  He was also informed that VA would attempt to obtain records from Federal agencies, as well as any identified records from state or local governments, private doctors, hospitals or current or former employers.  The letter notified the Veteran he should provide information on his current disabilities, information on any injuries, events or diseases that began during service and the relationship between his disabilities and any events, injuries or diseases during service.  The letter also provided general notice regarding how disability ratings are assigned and how effective dates are assigned.  As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duty to notify the Veteran.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA treatment records are associated with the claims file.  Moreover, the Veteran has not referenced any private audiological treatment.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination to the Veteran in October 2009 and an addendum in November 2010.  These examination reports contained sufficient evidence by which to decide the claims for service connection for hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  In addition, the October 2009 examination report addressed the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board video conference hearing in March 2013, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran, nor his representative have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the hearing loss issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with respect to his bilateral hearing loss claim.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims of entitlement to service connection for bilateral hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.  

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran indicated, in March 2013 testimony, that his military noise exposure stemmed from firing rifles, as his military occupational specialty required him to qualify periodically.  In March 2013 testimony, the Veteran also stated that he was exposed to noise via nuclear submarines coming in for repairs.  Service personnel records establish that the Veteran received a pistol sharpshooter badge and rifle marksman badge and his military occupational specialty was Mortarman.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss.

The Veteran was afforded a VA audiological examination in October 2009, during which he reported noise exposure from as a gunner on an 81 mm mortar.  He also reported post-service noise exposure as truck driver and from other heavy equipment.  The examiner provided a diagnosis of bilateral sensorineural hearing loss.  Audiometric testing revealed that the Veteran has bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability element is established by the evidence.  The question remaining for consideration is whether the Veteran's current disability of hearing loss is related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, the same VA examiner as who conducted the October 2009 examination provided an opinion, in November 2009, that the Veteran's hearing loss was not caused by or a result of military service.  The examiner cited the Veteran's the service medical records which documented that his hearing was within normal limits upon discharge for both periods of active duty, nor was there hearing loss within one year of discharge.  The examiner also cited a study which concluded there is no scientific basis for normal hearing at discharge and delayed or late noise-induced hearing loss being causally attributable to military noise exposure several years later.  The Board finds the VA examiner's opinion to be probative as the examiner considered the Veteran's reported history, including his account of in-service noise exposure, pointed to evidence of record, and provided reasoning for the conclusion, which was not based solely on evidence of a normal audiogram at separation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board recognizes the Veteran's contention that his bilateral hearing loss is a result of in-service noise exposure.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to provide statements related to symptoms of hearing loss, but he is not competent to relate his hearing loss to active service.  He has not been shown to possess the medical knowledge or expertise to provide an opinion as to the etiology of his bilateral hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this respect, as described above, at the October 2009 examination, the Veteran reported post-service noise exposure as a truck driver, although the Board notes, in the March 2011 substantive appeal, the Veteran stated he wore hearing protection for his jobs after discharge.  Nonetheless, the Veteran is not competent to relate his hearing loss to his in-service noise exposure in addition to, or as opposed to, post-service noise exposure.  Therefore, his statements related to the etiology of his bilateral hearing loss are not competent.

Additionally, the evidence does not show that the Veteran had chronic bilateral sensorineural hearing loss during service or to a compensable degree within one year of separation from service.  In March 2013 testimony, the Veteran stated that he was told at his 1973 separation examination, that he had hearing loss but did not recall being told he had wax build up in his ears.  The Veteran also testified that he first sought hearing treatment in the mid-1970s from the VA Medical Center (VAMC) in Denver.  However, for each period of active service the Veteran's hearing was tested as normal.  Specifically, the November 1973 discharge examination revealed the Veteran's hearing was within normal limits but indicated cerumen, spelled phonetically, in the Veteran's left ear canal.  Associated with the claims file are records from the Denver VAMC, dated from November 1992 to March 2011.  An August 2001 record is the first VA treatment record indicating any complaint of hearing difficulty and stated the Veteran was referred to audiology.   A November 2001 audiology consult note stated the Veteran was seen for an initial evaluation and audiometric results revealed essentially normal hearing sensitivity with mild sensorineural hearing loss at the frequencies of 2000 and 4000 Hertz, but hearing aids were not required.  Thus, a diagnosis of bilateral sensorineural hearing loss is not shown until November 2001, which was over 28 years after separation from service.  The November 2001 audiology consult also indicated the Veteran reported a gradual decrease of hearing since approximately 1991, which was at least over 17 years after discharge from service.  Therefore, the Board concludes that service connection is not warranted for bilateral hearing loss as a chronic disease shown in service or under the provisions of presumptive service connection for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.309(a).

The Board notes that a showing of a continuity of symptomatology after service for a condition noted during service, but which is not then shown to be chronic, is an avenue to establish service connection.  See 38 C.F.R. § 3.303(b).  This theory of entitlement applies only to those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Because sensorineural hearing loss is treated as "other organic diseases of the nervous system" under 38 C.F.R. § 3.309(a), this theory of entitlement potentially applies to the Veteran's case.  Here, the Board does not find that the evidence supports a finding of a continuity of symptomatology.  The Veteran is competent to assert that he suffered from hearing difficulty.  However, the Board finds that the Veteran's statements that he has suffered from hearing difficulty since service conflict with the evidence of record.  As described above, at separation in November 1973, the Veteran's hearing was found to be normal, and no complaints were reported.  The November 1973 separation examination weighs against a finding of continuity of symptomatology, although the Veteran testified, in March 2013, that he did not report any problems because he did not want to complain and did what he was told to do.  The record is silent until an August 2001 VA treatment record notes a complaint of hearing difficulty, as described above.  Moreover in November 2001, the Veteran reported his hearing loss began gradually in 1991.  While the Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, it finds that November 2001 audiology consult note, at which Veteran indicated that the onset of hearing loss was not until 1991 strongly implies that he was not suffering hearing difficulties since service and also weights against continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Given this evidence, a continuity of symptomatology of bilateral sensorineural hearing loss has not been shown, at least not until many years after service.  Therefore, service connection is not warranted under this theory of entitlement.

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement an acquired psychiatric disorder, to include PTSD, major depression, dysthymic disorder and adjustment disorder.  VA treatment records reflect that the Veteran has a current disability.  VA treatment records show diagnoses of major depression, dysthymic disorder and adjustment disorder.  The Veteran, in March 2013 testimony, stated that he experienced psychiatric problems based on his service experience.  Specifically he testified that he was devastated with the way he was treated in basic training.  He further testified that he was traumatized by an incident in which a recruit jumped from a two story obstacle and died, that he was traumatized and terrified by having to go into spaces with bugs and snakes, that he had to pick up body parts mutilated by alligators, that a fatal car accident on base made him feel lost, depressed and anxious, that another soldier had a seizure and fell on him while rappelling, and finally, that being forced to leave service also made him feel traumatized and worthless.  Additionally, a September 2009 VA treatment record documented the Veteran reported he saw a hand grenade explode, which spread body parts all over during training.  He also reported he saw a soldier jump from a four story ladder to his death, which may be the same incident described in March 2013 testimony.  In a July 2009 VA treatment record, the Veteran again reported similar incidents, as described above, with respect to the grenade explosion and body parts mangled by alligators.  The Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any psychiatric disorder is related to active service. 

As the Veteran's claim is being remanded for further development, the Veteran should be provided another opportunity to describe any in-service stressors.  All identified stressors should be attempted to be verified.  In addition, it appears that the Veteran receives regular psychiatric treatment from the VA Eastern Colorado Health Care System.  Updated treatment records, since March 2011, from the VA Eastern Colorado Health Care System, and any associated outpatient clinics, to include the Denver VA Medical Center (VAMC), should be obtained in light of the remand.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records, since March 2011, from the VA Eastern Colorado Health Care System and any associated outpatient clinics, to include the Denver VAMC, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include how he was treated in basic training, a recruit who jumped from a two story obstacle and died, having to go into spaces with bugs and snakes, picking up body parts mutilated by alligators, a fatal car accident on base, another soldier who had a seizure and fell on him while rappelling, and a grenade explosion that spread body parts.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.  Further advise the Veteran that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information may not be able to be conducted.  

3.  Initiate a request through the Personnel Information Exchange System, with the appropriate code, to attempt to obtain to verify the Veteran's reported stressors.  The request and response thereto must be documented of record.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must address the following: 

a.  Does the Veteran have a diagnosis of PTSD? 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor. 

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include, but not limited to, major depression, dysthymic disorder and adjustment disorder) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

In providing the above opinion regarding whether any psychiatric disorder is related to active service, address the Veteran's assertions that he was devastated with how he was treated in basic training and that he was specifically traumatized by an incident when he reported a recruit jumped from a two story obstacle and died, that he was traumatized and terrified by having to go into spaces with bugs and snakes, he had to pick up body parts mutilated by alligators, that a fatal car accident on base made him feel lost, depressed and anxious, that another soldier had a seizure and fell on him while rappelling, a grenade explosion that spread body parts, and that being forced to leave service made him feel traumatized and worthless. 

Provide a complete rationale for any opinion provided.

5.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


